Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Investor Relations Agency Contact: Smadar Lavi Miri Segal/Brett Maas Investor Relations MS/Hayden - IR 775-356-9029 917-607-8654/646-536-7331 slavi@ormat.com msegal@ms-ir.com / brett@haydenir.com Ormat Technologies Reports 2015 Second Quarter Results Total Revenues increase 10.1% to $140.5 million and Net Income attributable to the Company's stockholders increased 57.8% to $14.4 million Company Reiterates Full-Year 2015 Revenue and Adjusted EBITDA Guidance RENO, Nevada, August 3, 2015 Ormat Technologies, Inc. (NYSE: ORA) today announced financial results for the second quarter ended June 30, 2015. Second Quarter Highlights and Recent Developments : ● Total revenues of $140.5 million, compared to $127.6 million in the second quarter of 2014; ● Electricity revenues of $90.9 million, compared to $91.7 million in the second quarter of 2014; ● Product segment revenues of $49.6 million, compared to $35.9 million in the second quarter of 2014; ● Operating income increased by 27.0% to $38.6 compared to $30.4 million in the second quarter of 2014 (excluding an $8.1 million write off); ● Net income attributable to the company's shareholders of $14.4 million or $0.28 per share (diluted), compared to $9.1 million or $0.20 per share in the second quarter of 2014; ● Adjusted EBITDA of $67.8 million, compared to $61.8 million in the second quarter of 2014; ● Declared a quarterly dividend of $0.06 per share for the second quarter of 2015; ● Closed and received $162.3 million cash from Northleaf Capital Partners for a 36.75% equity investment in certain power plants; ● Closed $42 million loan agreement to refinance the Amatitlan power plant in Guatemala with Banco Industrial S.A. and its affiliate Westrust Bank. Funding is expected shortly; and ● Signed an approximate $100.0 million EPC contract in Chile; Isaac Angel, chief executive officer of Ormat, stated, “Our balanced business model enabled Ormat to deliver another quarter of solid, double-digit revenue growth largely driven by 38.0% growth from our Product segment. We essentially matched last year’s revenue in our Electricity segment, mainly due to the McGinness Hills complex performance, overcoming lower oil and natural gas prices, as well as reduced generation at Puna due to last summer’s hurricane, which impacted our revenue in this segment. The enhancements implemented in our power plants that improved the efficiency of our operating portfolio along with the new capacity that came on line increased the margins in the Electricity segment despite the significant impact of the lower oil and natural gas prices on our revenue. Higher revenue and improvements in our consolidated gross margin drove a 27.0% increase in our operating income excluding an $8.1 million write off in the second quarter of 2014, demonstrating again the strength of our balanced business model.” 1 “We remain confident in the multi-year plan we outlined at our analyst day in March,” continued Mr. Angel. “We are focused on expanding our geographic reach and broadening our technology offering with a vision to position Ormat as a leading provider of renewable energy. We remain excited about the growing number of opportunities before us and believe the tailwinds expected from the potential PTC extension and other regulatory initiatives in the regions we are targeting, will complement our efforts.” Guidance Mr. Angel added, “Our guidance assumes the continued impact on our results due to lower oil and natural gas prices, which translates to a $28.6 million reduction in revenues compared to last year. However, we reiterate our 2015 revenue guidance and expect electricity segment revenues to be between $380.0 million and $390.0 million, and product segment revenues to be between $180.0 million and $190.0 million. We reiterate our 2015 Adjusted EBITDA guidance of $280.0 to $290.0 million for the full year, which is also impacted by current oil and natural gas prices. We expect Northleaf’s annual portion of the adjusted EBITDA guidance to be approximately $14.0 million.” Second Quarter Financial Summary Total revenues for the three months ended June 30, 2015 were $140.5 million, an increase of 10.1% compared to $127.6 million for the three months ended June 30, 2014. Electricity revenues were $90.9 million for the quarter compared to $91.7 million in the second quarter last year. Product revenues increased 38.0% to $49.6 million for the second quarter of 2015, from $35.9 million in the second quarter last year. The slight decrease in the electricity segment was primarily attributable to lower generation at the Puna power plant due to well field maintenance and lower energy rates resulting from the decrease in oil prices as well as lower revenues in some of Ormat’s power plants due to lower natural gas prices. The decrease was offset by the commencement of operations of second phase of the McGinness Hills power plant in Nevada, which began commercial operation in February 2015. The company reported net income attributable to the company’s shareholders of $14.4 million or $0.28 per share (diluted) in the second quarter of 2015 compared to $9.1 million or $0.20 per share for the second quarter of 2014. The net income includes a $1.7 million related loss from extinguishment of a liability resulting from the repurchase of a portion of the OFC Senior Secured Notes as well as non-recurring and non-operating expenses of $0.4 million associated with due diligence related to a potential M&A transaction that management ultimately decided not to pursue. Adjusted EBITDA for the three months ended June 30, 2015 was $67.8 million, compared to $61.8 million for the three months ended June 30, 2014 an increase of 9.7%. The reconciliation of GAAP net cash provided by operating activities and net income to EBITDA and Adjusted EBITDA and additional cash flow information is set forth below in this release. On August 3, 2015, ORMAT’s Board of Directors approved a payment of a quarterly dividend of $0.06 per share. The dividend will be paid on September 2, 2015 to shareholders of record as of the close of business on August 18, 2015. In addition, the company expects to pay quarterly dividends of $0.06 per share in the next quarter. 2 Webcast Conference Details Ormat will host a listen-only webcast to discuss its financial results and other matters discussed in this press release at 9 a.m. ET on Tuesday, August 4, 2015.The live, listen-only webcast will be available atwww.ormat.com. During the webcast, management will refer to slides that will be posted on the website. The slides and accompanying webcast can be accessed through the Events & Presentations in the Investor Relations section of Ormat's website. An archive of the webcast will be made available on the website under Events & Presentations in the Investor Relations tab. Participant Telephone Numbers Participant Dial In (Toll Free): 1-877-511-6790 Participant International Dial In: 1-412-902-4141 Canada Toll Free 1-855-669-9657 Please ask to be joined into the Ormat Technologies, Inc. call. CONFERENCE REPLAY US Toll Free: 1-877-344-7529 International Toll: 1-412-317-0088 Canada Toll Free: 1-855-669-9658 Replay Access Code: About Ormat Technologies With five decades of experience, Ormat Technologies, Inc. is a leading geothermal company and the only vertically integrated company currently engaged in geothermal and recovered energy generation (REG), with the objective of becoming a leading global provider of renewable energy. The company owns, operates, designs, manufactures and sells geothermal and REG power plants primarily based on the Ormat Energy Converter - a power generation unit that converts low-, medium- and high-temperature heat into electricity. With 69 U.S. patents, Ormat’s power solutions have been refined and perfected under the most grueling environmental conditions. Ormat has 470 employees in the United States and over 600 overseas. Ormat’s flexible, modular solutions for geothermal power and REG are ideal for the vast range of resource characteristics. The company has engineered, manufactured and constructed power plants, which it currently owns or has installed to utilities and developers worldwide, totaling over 2,000 MW of gross capacity. Ormat’s current 647 MW generating portfolio is spread globally in the U.S., Guatemala and Kenya. Ormat's Safe Harbor Statement Information provided in this press release may contain statements relating to current expectations, estimates, forecasts and projections about future events that are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to Ormat's plans, objectives and expectations for future operations and are based upon its management's current estimates and projections of future results or trends. Actual future results may differ materially from those projected as a result of certain risks and uncertainties. For a discussion of such risks and uncertainties, see "Risk Factors" as described in Ormat Technologies, Inc.'s Annual Report on Form 10-K filed with the Securities and Exchange Commission on February 26, 2015 . These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. 3 Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Six and Three-Month Period Ended June 30 , 2015 and 2014 (Unaudited) Three Months Ended June 30 Six Months Ended June 30 (In thousands, except per share data) (In thousands, except per share data) Revenues: Electricity $ 90,926 $ 91,692 $ 180,879 $ 186,509 Product 49,561 35,911 79,839 83,530 Total revenues 140,487 127,603 260,718 270,039 Cost of revenues: Electricity 62,522 67,322 118,103 124,356 Product 27,182 20,324 47,807 52,267 Total cost of revenues 89,704 87,646 165,910 176,623 Gross margin 50,783 39,957 94,808 93,416 Operating expenses: Research and development expenses (income) 414 232 777 145 Selling and marketing expenses 4,283 3,216 7,716 6,595 General and administrative expenses 7,443 6,072 17,647 13,668 Write-off of unsuccessful exploration activities — 8,107 174 8,107 Operating income 38,643 22,330 68,494 64,901 Other income (expense): Interest income 44 90 53 201 Interest expense, net ) Foreign currency translation and transaction gains (losses) Income attributable to sale of tax benefits 4,731 6,130 10,283 12,847 Gain from sale of property, plant and equipment — 7,628 — 7,628 Other non-operating income (expense), net ) 343 ) 406 Income before income taxes and equity in losses of investees 22,313 14,394 38,814 42,700 Income tax provision ) Equity in losses of investees, net ) Net income 15,273 9,313 25,540 31,102 Net income attributable to noncontrolling interest ) Net income attributable to the Company's stockholders $ 14,414 $ 9,136 $ 24,446 $ 30,688 Earnings per share attributable to the Company's stockholders - Basic and diluted: Basic: Net Income (loss) $ 0.29 $ 0.20 $ 0.51 $ 0.67 Diluted: Net Income $ 0.28 $ 0.20 $ 0.49 $ 0.67 Weighted average number of shares used in computation of earnings per share attributable to the Company's stockholders: Basic 48,881 45,606 48,063 45,545 Diluted 50,600 45,963 49,444 45,827 4 Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of June 30, 2015 and December 31, 2014 (Unaudited) June 30, December 31, (In thousands) ASSETS Current assets: Cash and cash equivalents $ 137,665 $ 40,230 Restricted cash, cash equivalents and marketable securities 104,870 93,248 Receivables: Trade 58,089 48,609 Related entity — 451 Other 14,066 10,141 Due from Parent — 1,337 Inventories 16,401 16,930 Costs and estimated earnings in excess of billings on uncompleted contracts 7,093 27,793 Deferred income taxes 186 251 Prepaid expenses and other 31,055 34,884 Total current assets 369,425 273,874 Deposits and other 18,038 20,044 Deferred income taxes 1,775 — Deferred charges 36,512 37,567 Property, plant and equipment, net 1,519,945 1,437,637 Construction-in-process 277,990 296,722 Deferred financing and lease costs, net 25,836 27,057 Intangible assets, net 27,029 28,655 Total assets $ 2,276,550 $ 2,121,556 LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ 98,481 $ 88,276 Deferred income taxes 975 974 Short-term revolving credit lines with banks (full recourse) — 20,300 Billings in excess of costs and estimated earnings on uncompleted contracts 49,731 24,724 Current portion of long-term debt: Limited and non-recourse: Senior secured notes 32,981 34,368 Other loans 17,995 17,995 Full recourse 17,203 19,116 Total current liabilities 217,366 205,753 Long-term debt, net of current portion: Limited and non-recourse: Senior secured notes 320,235 360,366 Other loans 255,627 264,625 Full recourse: Senior unsecured bonds 250,136 250,289 Other loans 26,737 34,351 Unconsolidated investments 5,215 3,617 Liability associated with sale of tax benefits 27,298 39,021 Deferred lease income 59,070 60,560 Deferred income taxes 73,887 66,220 Liability for unrecognized tax benefits 7,151 7,511 Liabilities for severance pay 19,424 20,399 Asset retirement obligation 19,894 19,142 Other long-term liabilities 697 2,956 Total liabilities 1,282,737 1,334,810 Equity: The Company's stockholders' equity: Common stock 49 46 Additional paid-in capital 845,173 742,006 Retained earnings 59,155 41,539 Accumulated other comprehensive income ) ) 895,858 774,923 Noncontrolling interest 97,955 11,823 Total equity 993,813 786,746 Total liabilities and equity $ 2,276,550 $ 2,121,556 5 Ormat Technologies, Inc. and Subsidiaries Reconciliation of EBITDA, Adjusted EBITDA and Additional Cash Flows Information For the Six and Three-Month Period Ended June 30 , 201 5 and 201 4 (Unaudited) We calculate EBITDA as net income before interest, taxes, depreciation and amortization. We calculate Adjusted EBITDA as net income before interest, taxes, depreciation and amortization, adjusted for (i) termination fees, ( ii) impairment of long-lived assets, (iii) write-off of unsuccessful exploration activities, (iv) any mark-to-market gains or losses from accounting for derivatives, (v) merger and acquisition transaction cost, (vi) stock-based compensation, and (vii) gain from extinguishment of liability. EBITDA and Adjusted EBITDA are not a measurement of financial performance or liquidity under accounting principles generally accepted in the United States of America and should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net earnings as indicators of our operating performance or any other measures of performance derived in accordance with accounting principles generally accepted in the United States of America. EBITDA and Adjusted EBITDA are presented because we believe they are frequently used by securities analysts, investors and other interested parties in the evaluation of a company’s ability to service and/or incur debt. However, other companies in our industry may calculate EBITDA and Adjusted EBITDA differently than we do. The following tables reconcile net cash provided by operating activities and net income to EBITDA and Adjusted EBITDA for the six and three-month period ended June 30, 2015 and June 30, 2014: Three Months Ended June 30 Six Months Ended June 30 (in thousands) (in thousands) Net cash provided by operating activities $ 29,579 $ 35,503 $ 112,726 $ 103,579 Adjusted for: Interest expense, net (excluding amortization of deferred financing costs) 16,355 20,152 32,327 39,328 Interest income ) Income tax provision 6,056 4,967 11,515 11,287 Adjustments to reconcile net income or loss to net cash provided by operating activities (excluding depreciation and amortization) 12,593 ) ) ) EBITDA $ 64,539 $ 59,744 $ 121,888 $ 130,335 Mark to market on derivative instruments which represents swap contracts on natural gas and oil prices — ) 4,129 ) Stock-based compensation 1,029 1,366 2,156 2,806 Gain on sale of a subdiary and property, plant and equipment — ) — ) Loss from extinguishment of liability 1,710 — 1,710 — Merger and Acquisition transactions costs 400 — 3,800 — Write-off of unsuccessful exploration activities — 8,107 174 8,107 Mark to market on derivatives which represents currency forward contracts 170 759 ) 1,936 Adjusted EBITDA $ 67,848 $ 61,821 $ 133,167 $ 135,254 Net cash provided by (used in) investing activities $ ) $ 6,311 $ ) $ ) Net cash provided by (used in) financing activities $ 69,538 $ ) $ 64,142 $ ) 6 Three Months Ended June 30 Six Months Ended June 30 (in thousands) (in thousands) Net income $ 15,273 $ 9,313 $ 25,540 $ 31,102 Adjusted for: Interest expense, net (including amortization of deferred financing costs) 18,815 21,982 36,634 42,389 Income tax provision 6,056 4,967 11,515 11,287 Depreciation and amortization 24,395 23,482 48,199 45,557 EBITDA $ 64,539 $ 59,744 $ 121,888 $ 130,335 Mark to market on derivative instruments which represents swap contracts on natural gas and oil prices — ) 4,129 ) Stock-based compensation 1,029 1,366 2,156 2,806 Gain on sale of a subdiary and property, plant and equipment — ) — ) Loss from extinguishment of liability 1,710 — 1,710 — Merger and Acquisition transactions costs 400 — 3,800 — Write-off of unsuccessful exploration activities — 8,107 174 8,107 Mark to market on derivatives which represents currency forward contracts 170 759 ) 1,936 Adjusted EBITDA $ 67,848 $ 61,821 $ 133,167 $ 135,254 7
